                      Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 1 of 28



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


         In re:                                     Chapter 11

         MATTRESS FIRM, INC.,                       Case No. 18-12241 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                     Chapter 11

         1520 SUNRISE HIGHWAY, LLC,                 Case No. 18-12242 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                     Chapter 11

         1800MATTRESS.COM, LLC,                     Case No. 18-12243 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                     Chapter 11

         1800MATTRESS.COM IP, LLC,                  Case No. 18-12244 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




01:23701014.1
                      Case 18-12241-CSS   Doc 3       Filed 10/05/18   Page 2 of 28




         In re:                                         Chapter 11

         45 SOUTH YORK ASSOCIATES LLC,                  Case No. 18-12245 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         669 SUNRISE REALTY, LLC,                       Case No. 18-12246 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         ACKER REALTY HOLDINGS LLC,                     Case No. 18-12247 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         AMERICAN INTERNET SALES LLC,                   Case No. 18-12248 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         ARAMINGO AVENUE ASSOCIATES LLC,                Case No. 18-12249 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX



01:23701014.1

                                                  2
                      Case 18-12241-CSS   Doc 3       Filed 10/05/18   Page 3 of 28




         In re:                                         Chapter 11

         BETHLEHEM PIKE REALTY, LLC,                    Case No. 18-12250 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         CCP IV HOLDINGS, LLC,                          Case No. 18-12251 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         CCP IV SBS HOLDINGS, LLC,                      Case No. 18-12252 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         CRAFTSMAN REALTY, LLC,                         Case No. 18-12253 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         CUSTOM FUNDRAISING SOLUTIONS,                  Case No. 18-12254 (BLS)
         LLC,

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


01:23701014.1

                                                  3
                      Case 18-12241-CSS   Doc 3       Filed 10/05/18   Page 4 of 28




         In re:                                         Chapter 11

         CXV HOLDINGS, LLC,                             Case No. 18-12255 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         DIAL OPERATIONS, LLC,                          Case No. 18-12256 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         HAZLET PARTNERS, LLC,                          Case No. 18-12257 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         HMK INTERMEDIATE HOLDINGS LLC,                 Case No. 18-12258 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         HMK MATTRESS HOLDINGS LLC,                     Case No. 18-12259 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX



01:23701014.1

                                                  4
                      Case 18-12241-CSS   Doc 3       Filed 10/05/18   Page 5 of 28




         In re:                                         Chapter 11

         MAGGIE’S ENTERPRISES, LLC,                     Case No. 18-12260 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         MAPLE SHADE PARTNERS, LLC,                     Case No. 18-12261 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         MATTRESS DISCOUNTERS GROUP, LLC,               Case No. 18-12262 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         MATTRESS DISCOUNTERS IP LLC,                   Case No. 18-12263 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         MATTRESS DISCOUNTERS OPERATIONS                Case No. 18-12264 (BLS)
         LLC,

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


01:23701014.1

                                                  5
                      Case 18-12241-CSS   Doc 3       Filed 10/05/18   Page 6 of 28




         In re:                                         Chapter 11

         MATTRESS FIRM – ARIZONA, LLC,                  Case No. 18-12265 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         MATTRESS GIANT CORPORATION,                    Case No. 18-12266 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         MATTRESS HOLDCO, INC.,                         Case No. 18-12267 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         MATTRESS HOLDING CORP.,                        Case No. 18-12268 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         MD ACQUISITION LLC,                            Case No. 18-12269 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX



01:23701014.1

                                                  6
                      Case 18-12241-CSS   Doc 3       Filed 10/05/18   Page 7 of 28




         In re:
                                                        Chapter 11
         ROBBINSVILLE 7A WAREHOUSE
         GROUP, LLC,                                    Case No. 18-12270 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         ROUTE 352 MANAGEMENT PARTNERS,                 Case No. 18-12271 (BLS)
         LLC,

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         SCRANTON AVENUE ASSOCIATES, LLC,               Case No. 18-12272 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         SINT, LLC,                                     Case No. 18-12273 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




01:23701014.1

                                                  7
                      Case 18-12241-CSS   Doc 3       Filed 10/05/18   Page 8 of 28




         In re:                                         Chapter 11

         SLEEP COUNTRY USA, LLC,                        Case No. 18-12274 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         SLEEPY’S, LLC,                                 Case No. 18-12275 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         SOUTH OYSTER BAY REALTY, LLC,                  Case No. 18-12276 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         ST SAN DIEGO, LLC,                             Case No. 18-12277 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                         Chapter 11

         THE MATTRESS VENTURE, LLC,                     Case No. 18-12278 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX



01:23701014.1

                                                  8
                        Case 18-12241-CSS        Doc 3       Filed 10/05/18   Page 9 of 28




         In re:                                                Chapter 11

         THE SLEEP TRAIN, INC.,                                Case No. 18-12279 (BLS)

                                Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                                Chapter 11

         VIEWMONT DRIVE REALTY, LLC,                           Case No. 18-12280 (BLS)

                                Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                                Chapter 11

         WHITEHALL MANAGEMENT PARTNERS,                        Case No. 18-12281 (BLS)
         LLC,

                                Debtor.

         Tax I.D. No. XX-XXXXXXX


                              DEBTORS’ MOTION FOR ENTRY OF AN
                         ORDER (I) DIRECTING JOINT ADMINISTRATION OF
                       CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

                  Mattress Firm, Inc. and its affiliated debtors and debtors in possession in the above-

         captioned chapter 11 cases (collectively, the “Debtors”) submit this motion (this “Motion”),

         pursuant to rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

         and rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of an order,

         substantially in the form attached hereto as Exhibit A (the “Proposed Order”), directing the joint

         administration of the Debtors’ chapter 11 cases and the consolidation thereof for procedural
01:23701014.1

                                                         9
                         Case 18-12241-CSS             Doc 3      Filed 10/05/18        Page 10 of 28



         purposes only and granting certain related relief. In support of this Motion, the Debtors submit

         the Declaration of Hendré Ackermann in Support of the Debtors’ Chapter 11 Petitions and First

         Day Pleadings (the “First Day Declaration”), filed contemporaneously herewith and

         incorporated herein by reference.1 In further support of this Motion, the Debtors respectfully

         state as follows:

                                  STATUS OF THE CASES AND JURISDICTION

                 1.       On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

         petition for relief under title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the

         “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the

         “Court”). The Debtors continue to operate their businesses and manage their properties as

         debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party

         has requested the appointment of a trustee or examiner in these cases, and no statutory committee

         has been appointed.

                 2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

         U.S.C. § 157(b)(2), and the Debtors confirm their consent, pursuant to Local Rule 9013-1(f), to

         the entry of a final order or judgment by the Court in connection with this Motion if it is

         determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

         connection herewith consistent with Article III of the United States Constitution.

                 3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




         1
          All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         First Day Declaration.
01:23701014.1

                                                                10
                       Case 18-12241-CSS         Doc 3    Filed 10/05/18     Page 11 of 28



                4.      The statutory and other bases for the relief requested in this Motion are

         Bankruptcy Rule 1015(b) and Local Rule 1015-1.

                     THE DEBTORS’ PREPACKAGED PLAN OF REORGANIZATION

                5.      Concurrently with this Motion, the Debtors have filed a joint prepackaged chapter

         11 plan of reorganization (the “Plan”) and a related disclosure statement (the “Disclosure

         Statement”). The Debtors have also filed a motion to schedule a combined hearing for the Court

         to consider approval of the Disclosure Statement and confirmation of the Plan. All classes of

         claims against the Debtors are unimpaired under the Plan.

                                     BACKGROUND OF THE DEBTORS

                6.      Additional information regarding the Debtors’ business, capital structure and the

         circumstances preceding the Petition Date may be found in the First Day Declaration.

                                             RELIEF REQUESTED

                7.      By this Motion, the Debtors request entry of the Proposed Order, substantially in

         the form attached hereto as Exhibit A, directing joint administration of the above-captioned

         cases for procedural purposes only, pursuant to Bankruptcy Rule 1015(b) and Local Rule

         1015-1.

                8.      Specifically, the Debtors respectfully request that the Court maintain one file and

         one docket for the Debtors’ cases under the case of Debtor Mattress Firm, Inc., and that the cases

         be administered under a consolidated caption, as follows:




01:23701014.1

                                                         11
                          Case 18-12241-CSS               Doc 3       Filed 10/05/18         Page 12 of 28



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                           Chapter 11

         MATTRESS FIRM, INC., et al.,1                                    Case No. 18-12241 (BLS)

                                    Debtors.                              (Jointly Administered)


                  9.       The Debtors also request that a docket entry, substantially similar to the

         following, be entered on the docket of each of the Debtors’ cases, other than the case of Mattress

         Firm, Inc., to reflect the joint administration of these chapter 11 cases:

                           An Order has been entered in this case in accordance with rule
                           1015(b) of the Federal Rules of Bankruptcy Procedure and Rule
                           1015-1 of the Local Rules of Bankruptcy Practice and Procedure of
                           the United States Bankruptcy Court for the District of Delaware
                           directing the procedural consolidation and joint administration of
                           the following chapter 11 cases: MATTRESS FIRM, INC., 1520
                           SUNRISE HIGHWAY, LLC, 1800MATTRESS.COM, LLC,
                           1800MATTRESS.COM IP, LLC, 45 SOUTH YORK
                           ASSOCIATES LLC, 669 SUNRISE REALTY, LLC, ACKER
                           REALTY HOLDINGS LLC, AMERICAN INTERNET SALES
                           LLC,      ARAMINGO         AVENUE        ASSOCIATES          LLC,
                           BETHLEHEM PIKE REALTY, LLC, CCP IV HOLDINGS, LLC,
                           CCP IV SBS HOLDINGS, LLC, CRAFTSMAN REALTY, LLC,
                           CUSTOM        FUNDRAISING         SOLUTIONS,       LLC,      CXV
                           HOLDINGS, LLC, DIAL OPERATIONS, LLC, HAZLET
                           PARTNERS, LLC, HMK INTERMEDIATE HOLDINGS LLC,
                           HMK        MATTRESS        HOLDINGS         LLC,     MAGGIE’S
                           ENTERPRISES, LLC, MAPLE SHADE PARTNERS, LLC,
                           MATTRESS DISCOUNTERS GROUP, LLC, MATTRESS
                           DISCOUNTERS IP LLC, MATTRESS DISCOUNTERS
                           OPERATIONS LLC, MATTRESS FIRM - ARIZONA, LLC,
                           MATTRESS GIANT CORPORATION, MATTRESS HOLDCO,
                           INC., MATTRESS HOLDING CORP., MD ACQUISITION LLC,
                           ROBINSVILLE 7A WAREHOUSE GROUP, LLC, ROUTE 352

         1
           The last four digits of Mattress Firm, Inc.’s federal tax identification number are 6008. The Debtors’ mailing
         address is 10201 S. Main Street, Houston, Texas 77025. Due to the large number of Debtors in these chapter 11
         cases, which are being jointly administered, a complete list of the Debtors and the last four digits of their federal tax
         identification numbers is not provided herein. This information may be obtained on the website of the Debtors’
         noticing and claims agent at http://dm.epiq.com/MattressFirm or by contacting counsel for the Debtors.
01:23701014.1

                                                                   12
                       Case 18-12241-CSS          Doc 3     Filed 10/05/18     Page 13 of 28



                        MANAGEMENT PARTNERS, LLC, SCRANTON AVENUE
                        ASSOCIATES, LLC, SINT, LLC, SLEEP COUNTRY USA, LLC,
                        SLEEPY’S, LLC, SOUTH OYSTER BAY REALTY, LLC, ST
                        SAN DIEGO, LLC, THE MATTRESS VENTURE, LLC, THE
                        SLEEP TRAIN, INC., VIEWMONT DRIVE REALTY, LLC,
                        AND WHITEHALL MANAGEMENT PARTNERS, LLC. The
                        docket in the chapter 11 case of Mattress Firm, Inc., Case No. 18-12241
                        (BLS), should be consulted for all matters affecting this case.

                                               BASIS FOR RELIEF

                10.     Bankruptcy Rule 1015(b) provides that if “two or more petitions are pending in

         the same court by or against . . . a debtor and an affiliate, the court may order a joint

         administration of the estates.” Local Rule 1015-1 similarly provides that an “order of joint

         administration may be entered, without notice and an opportunity for hearing,” if a motion is

         filed establishing that “joint administration . . . is warranted and will ease the administrative

         burden for the Court and the parties.” Mattress Firm, Inc. is a Debtor in these chapter 11 cases

         and an affiliate of each of the other Debtors. Accordingly, this Court has the authority to grant

         the relief requested herein pursuant to Bankruptcy Rule 1015(b).

                11.     Joint administration of these chapter 11 cases will promote efficiency and will

         ease the administrative burden on the Court and all parties in interest. The Debtors operate as

         part of an integrated business with common ownership and control and participate in shared

         financial and operational systems. As a result, many of the motions, hearings and orders in these

         cases will affect all of the Debtors. Joint administration of these cases will reduce fees and costs

         by avoiding duplicative filings, objections, notices and hearings. Joint administration also will

         allow the United States Trustee for the District of Delaware (the “U.S. Trustee”) and all other

         parties in interest to monitor these cases with greater ease and efficiency.

                12.     Further, joint administration of these chapter 11 cases will not prejudice or

         adversely impact the rights of the Debtors’ respective constituencies because the relief sought

01:23701014.1

                                                          13
                       Case 18-12241-CSS          Doc 3    Filed 10/05/18     Page 14 of 28



         herein is purely procedural and is not intended to affect substantive rights. Each creditor may, if

         required under the terms of the Plan, still file a claim against estates of individual Debtors, as

         applicable. Moreover, all constituencies will benefit from the reduced costs that will result from

         the joint administration of these chapter 11 cases.

                13.     For these reasons, the Debtors submit that the relief requested herein is in the best

         interest of their estates and will reduce administrative burdens on the Court and all parties in

         interest, and therefore should be granted.

                                                      NOTICE

                14.     Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) the holders of

         the thirty (30) largest unsecured claims against the Debtors on a consolidated basis; (iii) counsel

         to the DIP Agents; (iv) counsel to the Prepetition ABL Agent; (v) counsel to the Prepetition

         Term Loan Lender; (vi) counsel to Steinhoff International Holdings N.V.; (vii) counsel to the

         exit term loan financing backstop group; (viii) the United States Attorney’s Office for the

         District of Delaware; (ix) the Internal Revenue Service; (x) the United States Department of

         Justice; and (xi) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

         Debtors submit that, in light of the nature of the relief requested, no other or further notice need

         be given.




                                   [Remainder of Page Intentionally Left Blank]




01:23701014.1

                                                          14
                      Case 18-12241-CSS         Doc 3   Filed 10/05/18     Page 15 of 28



                WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

         substantially in the form attached hereto, granting the relief requested herein and any further

         relief the Court may deem just and proper.


         Dated: October 5, 2018              SIDLEY AUSTIN LLP
         Wilmington, Delaware                Bojan Guzina
                                             Matthew E. Linder
                                             Blair M. Warner
                                             One South Dearborn Street
                                             Chicago, Illinois 60603
                                             Telephone: (312) 853-7000
                                             Facsimile: (312) 853-7036

                                                      -and-

                                             SIDLEY AUSTIN LLP
                                             Gabriel R. MacConaill (No. 4734)
                                             Michael Fishel
                                             555 West Fifth Street, Suite 4000
                                             Los Angeles, California 90013
                                             Telephone: (213) 896-6000
                                             Facsimile: (213) 896-6600
                                                      -and-
                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                             /s/ Robert S. Brady
                                             Robert S. Brady (No. 2847)
                                             Edmon L. Morton (No. 3856)
                                             Ashley E. Jacobs (No. 5635)
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253

                                             PROPOSED ATTORNEYS FOR THE DEBTORS
                                             AND DEBTORS IN POSSESSION




01:23701014.1
                Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 16 of 28



                                      Exhibit A

                                    Proposed Order




01:23701014.1
                     Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 17 of 28



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


         In re:                                    Chapter 11

         MATTRESS FIRM, INC.,                      Case No. 18-12241 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                    Chapter 11

         1520 SUNRISE HIGHWAY, LLC,                Case No. 18-12242 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                    Chapter 11

         1800MATTRESS.COM, LLC,                    Case No. 18-12243 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                    Chapter 11

         1800MATTRESS.COM IP, LLC,                 Case No. 18-12244 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




01:23701014.1
                     Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 18 of 28




         In re:                                      Chapter 11

         45 SOUTH YORK ASSOCIATES LLC,               Case No. 18-12245 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         669 SUNRISE REALTY, LLC,                    Case No. 18-12246 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         ACKER REALTY HOLDINGS LLC,                  Case No. 18-12247 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         AMERICAN INTERNET SALES LLC,                Case No. 18-12248 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         ARAMINGO AVENUE ASSOCIATES LLC,             Case No. 18-12249 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX



01:23701014.1

                                                 2
                     Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 19 of 28




         In re:                                      Chapter 11

         BETHLEHEM PIKE REALTY, LLC,                 Case No. 18-12250 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         CCP IV HOLDINGS, LLC,                       Case No. 18-12251 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         CCP IV SBS HOLDINGS, LLC,                   Case No. 18-12252 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         CRAFTSMAN REALTY, LLC,                      Case No. 18-12253 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         CUSTOM FUNDRAISING SOLUTIONS,               Case No. 18-12254 (BLS)
         LLC,

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


01:23701014.1

                                                 3
                     Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 20 of 28




         In re:                                      Chapter 11

         CXV HOLDINGS, LLC,                          Case No. 18-12255 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         DIAL OPERATIONS, LLC,                       Case No. 18-12256 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         HAZLET PARTNERS, LLC,                       Case No. 18-12257 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         HMK INTERMEDIATE HOLDINGS LLC,              Case No. 18-12258 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         HMK MATTRESS HOLDINGS LLC,                  Case No. 18-12259 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX



01:23701014.1

                                                 4
                     Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 21 of 28




         In re:                                      Chapter 11

         MAGGIE’S ENTERPRISES, LLC,                  Case No. 18-12260 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         MAPLE SHADE PARTNERS, LLC,                  Case No. 18-12261 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         MATTRESS DISCOUNTERS GROUP, LLC,            Case No. 18-12262 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         MATTRESS DISCOUNTERS IP LLC,                Case No. 18-12263 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         MATTRESS DISCOUNTERS OPERATIONS             Case No. 18-12264 (BLS)
         LLC,

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


01:23701014.1

                                                 5
                     Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 22 of 28




         In re:                                      Chapter 11

         MATTRESS FIRM – ARIZONA, LLC,               Case No. 18-12265 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         MATTRESS GIANT CORPORATION,                 Case No. 18-12266 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         MATTRESS HOLDCO, INC.,                      Case No. 18-12267 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         MATTRESS HOLDING CORP.,                     Case No. 18-12268 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         MD ACQUISITION LLC,                         Case No. 18-12269 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX



01:23701014.1

                                                 6
                      Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 23 of 28




                                                      Chapter 11
         In re:
                                                      Case No. 18-12270 (BLS)
         ROBBINSVILLE 7A WAREHOUSE
         GROUP, LLC,

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                       Chapter 11

         ROUTE 352 MANAGEMENT PARTNERS,               Case No. 18-12271 (BLS)
         LLC,

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                       Chapter 11

         SCRANTON AVENUE ASSOCIATES, LLC,             Case No. 18-12272 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                       Chapter 11

         SINT, LLC,                                   Case No. 18-12273 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




01:23701014.1

                                                  7
                     Case 18-12241-CSS   Doc 3   Filed 10/05/18   Page 24 of 28




         In re:                                      Chapter 11

         SLEEP COUNTRY USA, LLC,                     Case No. 18-12274 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         SLEEPY’S, LLC,                              Case No. 18-12275 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         SOUTH OYSTER BAY REALTY, LLC,               Case No. 18-12276 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         ST SAN DIEGO, LLC,                          Case No. 18-12277 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                      Chapter 11

         THE MATTRESS VENTURE, LLC,                  Case No. 18-12278 (BLS)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX



01:23701014.1

                                                 8
                        Case 18-12241-CSS            Doc 3     Filed 10/05/18       Page 25 of 28




         In re:                                                    Chapter 11

         THE SLEEP TRAIN, INC.,                                    Case No. 18-12279 (BLS)

                                 Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                                    Chapter 11

         VIEWMONT DRIVE REALTY, LLC,                               Case No. 18-12280 (BLS)

                                 Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                                    Chapter 11

         WHITEHALL MANAGEMENT PARTNERS,                            Case No. 18-12281 (BLS)
         LLC,

                                 Debtor.

         Tax I.D. No. XX-XXXXXXX


                         ORDER (I) DIRECTING JOINT ADMINISTRATION OF
                       CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

                  Upon the motion (the “Motion”)1 of Mattress Firm, Inc. and its affiliated debtors and

         debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) for

         entry of an order (this “Order”), pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-1,

         directing the joint administration of these chapter 11 cases for procedural purposes only; and

         upon consideration of the First Day Declaration; and the Court having jurisdiction over this

         matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference from the

         1
          All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
         Motion.
01:23701014.1

                                                              9
                       Case 18-12241-CSS         Doc 3     Filed 10/05/18     Page 26 of 28



         United States District Court for the District of Delaware, dated February 29, 2012; and this

         matter being a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); and the Court being

         able to issue a final order consistent with Article III of the United States Constitution; and venue

         of this proceeding and the Motion being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

         appropriate notice of and the opportunity for a hearing on the Motion having been given; and it

         appearing that no other or further notice need be provided; and this Court having reviewed the

         Motion and having heard the statements in support of the relief requested therein at a hearing

         before this Court; and all objections, if any, to the Motion having been withdrawn, resolved or

         overruled; and the relief requested in the Motion being in the best interests of the Debtors’

         estates, their creditors and other parties in interest; and this Court having determined that the

         legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

         and after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED

         THAT:

                 1.     The relief requested in the Motion is GRANTED as set forth herein.

                 2.     The Debtors’ chapter 11 cases shall be jointly administered pursuant to

         Bankruptcy Rule 1015(b) and Local Rule 1015-1 and consolidated for procedural purposes only.

                 3.     The Clerk of the Court shall maintain one file and one docket for the Debtors’

         jointly administered chapter 11 cases, which file and docket shall be the file and docket for the

         chapter 11 case of Mattress Firm, Inc., Case No. 18- 12241 (BLS).

                 4.     All pleadings filed in the Debtors’ chapter 11 cases shall bear a consolidated

         caption in the following form:




01:23701014.1

                                                         10
                          Case 18-12241-CSS               Doc 3       Filed 10/05/18         Page 27 of 28



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                           Chapter 11

         MATTRESS FIRM, INC., et al.,1                                    Case No. 18-12241 (BLS)

                                    Debtors.                              (Jointly Administered)


                  5.       The Clerk of the Court shall make a docket entry, substantially in the following

         form, in each of the Debtors’ cases, other than the case of Mattress Firm, Inc., to reflect the joint

         administration of these chapter 11 cases:

                           An Order has been entered in this case in accordance with rule
                           1015(b) of the Federal Rules of Bankruptcy Procedure and Rule
                           1015-1 of the Local Rules of Bankruptcy Practice and Procedure of
                           the United States Bankruptcy Court for the District of Delaware
                           directing the procedural consolidation and joint administration of
                           the following chapter 11 cases: MATTRESS FIRM, INC., 1520
                           SUNRISE HIGHWAY, LLC, 1800MATTRESS.COM, LLC,
                           1800MATTRESS.COM IP, LLC, 45 SOUTH YORK
                           ASSOCIATES LLC, 669 SUNRISE REALTY, LLC, ACKER
                           REALTY HOLDINGS LLC, AMERICAN INTERNET SALES
                           LLC,      ARAMINGO         AVENUE        ASSOCIATES          LLC,
                           BETHLEHEM PIKE REALTY, LLC, CCP IV HOLDINGS, LLC,
                           CCP IV SBS HOLDINGS, LLC, CRAFTSMAN REALTY, LLC,
                           CUSTOM        FUNDRAISING         SOLUTIONS,       LLC,      CXV
                           HOLDINGS, LLC, DIAL OPERATIONS, LLC, HAZLET
                           PARTNERS, LLC, HMK INTERMEDIATE HOLDINGS LLC,
                           HMK        MATTRESS        HOLDINGS         LLC,     MAGGIE’S
                           ENTERPRISES, LLC, MAPLE SHADE PARTNERS, LLC,
                           MATTRESS DISCOUNTERS GROUP, LLC, MATTRESS
                           DISCOUNTERS IP LLC, MATTRESS DISCOUNTERS
                           OPERATIONS LLC, MATTRESS FIRM - ARIZONA, LLC,
                           MATTRESS GIANT CORPORATION, MATTRESS HOLDCO,
                           INC., MATTRESS HOLDING CORP., MD ACQUISITION LLC,
                           ROBINSVILLE 7A WAREHOUSE GROUP, LLC, ROUTE 352

         1
           The last four digits of Mattress Firm, Inc.’s federal tax identification number are 6008. The Debtors’ mailing
         address is 10201 S. Main Street, Houston, Texas 77025. Due to the large number of Debtors in these chapter 11
         cases, which are being jointly administered, a complete list of the Debtors and the last four digits of their federal tax
         identification numbers is not provided herein. This information may be obtained on the website of the Debtors’
         noticing and claims agent at http://dm.epiq.com/MattressFirm or by contacting counsel for the Debtors.
01:23701014.1

                                                                   11
                       Case 18-12241-CSS         Doc 3    Filed 10/05/18     Page 28 of 28



                        MANAGEMENT PARTNERS, LLC, SCRANTON AVENUE
                        ASSOCIATES, LLC, SINT, LLC, SLEEP COUNTRY USA, LLC,
                        SLEEPY’S, LLC, SOUTH OYSTER BAY REALTY, LLC, ST
                        SAN DIEGO, LLC, THE MATTRESS VENTURE, LLC, THE
                        SLEEP TRAIN, INC., VIEWMONT DRIVE REALTY, LLC,
                        AND WHITEHALL MANAGEMENT PARTNERS, LLC. The
                        docket in the chapter 11 case of Mattress Firm, Inc., Case No. 18-12241
                        (BLS), should be consulted for all matters affecting this case.

                6.      The requirements of section 342(c)(1) of the Bankruptcy Code and Bankruptcy

         Rule 2002(n) are hereby satisfied.

                7.      Nothing contained in the Motion or this Order shall be deemed or construed as

         directing or otherwise effecting a substantive consolidation of the Debtors’ chapter 11 cases, the

         Debtors, or the Debtors’ estates.

                8.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                9.      This Court shall retain jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.


         Dated: ____________, 2018
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




01:23701014.1

                                                         12
